Citation Nr: 0427947	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, on a direct incurrence basis. 

2.  Entitlement to service connection for a back disability 
as secondarily due to the veteran's service-connected shell 
fragment wound, left leg, with healed fracture at the neck of 
the fibula, with deep peroneal nerve neuropathy. 

2.  Entitlement to an increased rating for a shell fragment 
wound, left leg, with healed fracture at the neck of the 
fibula, with deep peroneal nerve neuropathy, evaluated as 20 
percent disabling prior to August 18, 1999. 

3.  Entitlement to an increased rating for a shell fragment 
wound, left leg, with healed fracture at the neck of the 
fibula, with deep peroneal nerve neuropathy, evaluated as 30 
percent disabling from August 18, 1999. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1957 until March 
1969.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1998 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

The January 1998 rating decision, in pertinent part, denied 
entitlement to service connection for a back disability, on a 
direct incurrence basis only, and denied entitlement to an 
increased rating for the service-connected left leg 
disability.  Notice of the determination was issued in 
February 1998.  The veteran did not timely complete an appeal 
as to the January 1998 rating decision denial of service 
connection for a back disability on a direct incurrence 
basis.  As such, that decision is final as to that issue.  38 
U.S.C.A. § 7105 (West 2002).  A statement from the veteran's 
representative, received in March 1998, raised a new claim of 
entitlement to service connection for a back disability as 
secondarily due to the service-connected left leg disability.  
That claim was denied by the rating decision in September 
1998.

The statement from the veteran's representative, received in 
March 1998, is also sufficient to constitute a notice of 
disagreement as to the January 1998 RO denial of entitlement 
to an increased rating for the service-connected left leg 
disability.  A statement of the case as to the issue of 
entitlement to an increased rating for the left leg 
disability was issued following an April 2000 rating decision 
which increased the evaluation for the left leg disability 
from 20 percent to 30 percent, effective from August 18, 
1999.  A substantive appeal as to the left leg increased 
rating claim was timely received within 60 days of issuance 
of the statement of the case in August 2000.  Hence, the 
issues are as characterized on the title page of this 
decision.

It is noted that in July 2002, the veteran submitted a notice 
of disagreement contesting a May 2002 rating action denying 
an increased rating for bilateral hearing loss.  While a 
statement of the case was issued in March 2004, the veteran 
did not perfect his claim by filing a substantive appeal.  
For this reason, that issue is not before the Board at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA fails to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) 
(2003).

Here, the veteran has not received a notice letter that 
conforms to the VCAA and Quartuccio.  Indeed, while notice 
letters were issued in December 2001, April 2002 and October 
2002, such correspondence did not concern the issues 
presently on appeal.  Indeed, the December 2001 and April 
2002 notice letters addressed a right leg service connection 
claim, which is not the subject of the instant appeal.  
Moreover, the October 2002 letter was limited to the issues 
of entitlement to service connection for diabetes and 
glaucoma.  Because none of these communications discussed the 
issues of entitlement to service connection for a back 
disability and entitlement to an increased rating for a shell 
fragment wound of the left leg, further notice is required 
here.  

Furthermore, with respect to the issues regarding service 
connection for a back disability, the Board notes that a VA 
examination was performed in June 1998.  In the examination 
report, the VA examiner indicated that no medical records 
were available for review.  Therefore, the Board finds that 
another examination is required in fairness to the veteran.  

Finally, regarding the issue of entitlement to an increased 
rating for service-connected left leg disability, from August 
18, 1999, it is observed that a VA examination was last 
performed in November 1999, nearly 5 years ago.  Given the 
significant lapse of time, the Board finds that an updated 
examination would be useful in the evaluation of the 
veteran's claim.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a VCAA notice letter 
which references each of the specific 
issues on appeal, in accordance with 
Quartuccio v. Principi, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and delineate the division of 
responsibility between him and VA in 
obtaining that evidence or information.  
The veteran should also be requested to 
send any additional evidence in his 
possession, pertinent to the issues on 
appeal, to VA.  

2.  Arrange for a VA orthopedic 
examination of the veteran, in order to 
determine the nature, extent and etiology 
of the veteran's current back disability.  
Any and all necessary tests should be 
accomplished, to include complete range 
of motion testing by use of a goniometer.  
The examiner should comment as to whether 
there is any additional functional 
impairment due to factors such as pain, 
weakness, fatigability and 
incoordination.  The examiner is also 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran has a current back disability 
which is etiologically related to active 
service or a service-connected 
disability, to include the service-
connected left leg disability.  All 
opinions provided should be accompanied 
by a clear rationale and should be 
supported by specific evidence of record, 
where appropriate. 

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

3.  Arrange for VA orthopedic/neurologic 
examination(s) of the veteran, in order 
to determine the current level of 
severity of the service-connected 
residuals of a shell fragment wound of 
the left leg, including a healed fracture 
at the neck of the fibula, with deep 
peroneal nerve neuropathy.  Any and all 
necessary tests should be accomplished.  
The examiner should comment as to whether 
there is any additional functional 
impairment due to factors such as pain, 
weakness, fatigability and 
incoordination.  Any sensory and 
neurological deficits should also be 
noted.  

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




